UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF VIRGINIA
ROANOKE DIVISION
WILLIE HENDERSON,
INDIVIDUALLY AND ON BEHALF OF
ALL OTHERS SIMILARLY SITUATED,
Plaintiff
Vv. Civil Action No. 7:17-cv-00292
GENERAL REVENUE CORPORATION,
And
PIONEER CREDIT RECOVERY, INC.
And

NAVIENT PORTFOLIO MANAGEMENT,
LLC

Nemo’ Nemo’ Nome’ “roe Neue’ Ne’ Nowe” Nome’ Nee” re’ Ne” Nee nme” nee” Ne” “eee” “Nee” Nee” ee” Se”

Defendants.
PLAINTIFF’S MOTION FOR SANCTIONS FOR THE NAVIENT PORTFOLIO
MANAGEMENT, LLC 30(B)(6) WITNESS’S FATLURE TO PREPARE FOR AND
RESPOND TO THE 30(B)(6) DEPOSITION TOPICS AS NOTICED

COMES NOW the Plaintiff, through counsel, and brings this motion as a result of
Defendant Navient Portfolio Management, LLC’s (“NPM”) failure to adequately produce a
witness for deposition with knowledge of the topic areas designated, in contravention of Rule
30(b)(6) of the Federal Rules of Civil Procedure. For this and the reasons fully set forth in the

Memorandum in Support of this motion, Plaintiff hereby moves this Court to order sanctions

upon NPM, by ordering NPM to pay all costs and attorney fees associated with the preparation

Case 7:17-cv-00292-GEC Document 140 Filed 07/29/19 Page1of2 Pageid#: 1719
and taking of the 30(b)(6) deposition, and by striking the Defendants’ Motion for Summary

Judgment.

John P. Fishwick, Jr. (VSB #23285)
John.fishwick@fishwickandassociates.com
Monica L. Mroz (VSB #65766)
Monica.mroz@fishwickandassociates.com
Carrol M. Ching, Esquire (VSB # 68031)
Carrol.Ching@fishwickandassociates.com
Daniel J. Martin (VSB #92387)
Daniel.martin@fishwickandassociates.com
Fishwick & Associates PLC

30 Franklin Rd, Suite 700

Roanoke, Virginia 24011

(540) 345-5890 (telephone)

(540) 345-5789 (facsimile)

Counsel for Plaintiff

Respectfully submitted,

WILLIE HENDERSON, individually and on behalf
of all others similarly situated

/s/ John P. Fishwick, Jr.
Of Counsel

By:

 

CERTIFICATE OF SERVICE

I hereby certify that on July 29, 2019, I electronically filed the foregoing with the Clerk

of Court using the CM/ECF system, which will send a notification of such filing to all counsel of

record,

By: /s/ John P. Fishwick, Jr.

John P. Fishwick, Jr. (VSB # 23285)
Fishwick & Associates PLC

30 Franklin Road, Suite 700

Roanoke, Virginia 24011

Phone: (540) 345-5890

Facsimile: (540) 345-5789
john.fishwick@fishwickandassociates.com

 

2

Case 7:17-cv-00292-GEC Document 140 Filed 07/29/19 Page 2of2 Pageid#: 1720
